UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4449


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

TORREY DEVON WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:10-cr-00178-BR-1)


Submitted:   January 20, 2012             Decided:   January 27, 2012


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James C. White, Michelle M. Walker, LAW OFFICES OF JAMES C.
WHITE, P.C., Chapel Hill, North Carolina, for Appellant. Thomas
G. Walker, United States Attorney, Jennifer P. May-Parker,
Kristine L. Fritz, Assistant United States Attorneys, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Torrey Devon Williams appeals from his conviction for

possession of a firearm by a convicted felon, which was entered

pursuant to his guilty plea. 1                   On appeal, he asserts that the

district court erred in finding at his Fed. R. Crim. P. 11

hearing      that    a   sufficient      factual     basis      supported    his    plea.

Specifically, Williams contends that there was an insufficient

factual basis to support the element of the offense requiring

that       the    possession     of    the   firearm      was     “in   or      affecting

commerce.”        18 U.S.C. § 922(g) (2006).             We affirm.

                 Because Williams did not move in the district court to

withdraw his guilty plea, our review is for plain error. 2                         United

States v. Martinez, 277 F.3d 517, 525 (4th Cir. 2002).                                 To

establish plain error, Williams “must show: (1) an error was

made;      (2)    the    error    is    plain;     and    (3)    the    error    affects

substantial rights.”             United States v. Massenburg, 564 F.3d 337,

342-43 (4th Cir. 2009).               “The decision to correct the error lies



       1
       In his initial brief on appeal, Williams challenged the
sentence imposed on this firearm conviction and a conviction for
possession with intent to distribute marijuana.   His sentencing
claims were dismissed based upon the waiver of his right to
appeal in his plea agreement.
       2
       The parties dispute the standard of review. However, we
made clear in United States v. Bradley, 455 F.3d 453, 461 (4th
Cir. 2006) that "all forfeited Rule 11 errors [are] subject to
plain error review."



                                             2
within our discretion, and we exercise that discretion only if

the error seriously affects the fairness, integrity or public

reputation     of    judicial    proceedings.”          Id.     at    343    (internal

quotation marks omitted).

              Assuming    without     deciding       that     the    district     court

committed a clear or obvious error in finding that a sufficient

factual     basis    supported      Williams’        guilty    plea,      see     United

States v.     Olano,     507 U.S. 725,    734    (1993)        (explaining     that

“plain” error is “synonymous with clear or . . . obvious” error

(internal     quotation    marks      omitted)),      Williams       still   fails    to

establish plain error because he fails to show that the error

affected his substantial rights.              In the guilty plea context, a

defendant meets this burden by showing that, but for the error,

he would not have entered his guilty plea.                    Massenburg, 564 F.3d

at 343.     Williams, however, does not suggest that he would not

have pled guilty but for the district court’s error, and the

record does not independently support such a conclusion.

              Because    Williams     cannot    show     that       his   substantial

rights were affected, he cannot show plain error.                         Accordingly,

we   affirm    his   conviction.         We    dispense       with    oral      argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                                AFFIRMED

                                         3